TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00122-CV




                    Metroplex Skirting Decks & More, L.L.C., Appellant

                                                v.

                         Texas Mutual Insurance Company, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. GN201736, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


       Appellant Metroplex Skirting Decks & More, L.L.C. filed with this Court a motion to

dismiss, informing this Court that the parties have reached a complete and final settlement of all

matters raised in the lawsuit. Accordingly, we grant the motion and dismiss the appeal pursuant to

the parties’ settlement agreement. See Tex. R. App. P. 42.1(a)(1).




                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: August 29, 2003